The defendant was convicted of the crime of escaping from his guards while outside the state prison to which he had been committed for a term less than life. He personally gave notice of appeal from the judgment and the order denying his motion for a new trial. The transcript was filed in this court April 30, 1924. No brief has been filed by appellant or in his behalf. The cause was placed on the September calendar for argument. No appearance was made by or for appellant. An order was entered giving appellant time to file points and authorities and he was notified thereof. He replied: "I will allow my appeal to lapse," giving his reasons therefor, which are not material here. [1] The case is similar to a number of other cases which have been affirmed and there appears to be no merit in the appeal.
The judgment and the order are affirmed.
Plummer, J., and Hart, J., concurred. *Page 621